DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halpern (US 3,423,828) in view of Zhang (US 2008/0213727) and further in view of Patel (5,433,941). 
Regarding claim 1, Halpern et al. discloses a method for producing partial dental prosthesis comprising: (i) providing a composite material with at least one organic binding agent, i.e. organic bonding agent 4, and solid particles that consist of glass as filler, i.e. porcelain 3 and plastic 2 (column 2 lines 27-35).  Halpern et al. discloses a method for producing partial dental prosthesis comprising: (i) providing a composite material with at least one organic binding agent, i.e. organic bonding agent 4, and solid particles that consist of glass as filler, i.e. porcelain 3 and plastic 2 (column 2 lines 27-35).  Particularly, Haplern et al discloses “the feldspathic porcelains are derived from the naturally mineral… which is vitrified in sequential steps and forms a glass phase at about 2350 F”  (column 3 lines 72 - column 4 line 1, emphasis added)  which is essentially fusing porcelain/glass particles to form veneer 5.  
Halpern however fails to disclose a chewing surface of a posterior tooth.  Zhang discloses a dental prosthesis having a chewing surface of glass ceramic (Fig. 6E, paragraph ([0016]: the graded glass-ceramic layer may be from 10 to 5000 microns thick; this layer is in a region of the chewing surface, see Fig. 6E)) the chewing surface of a posterior tooth having protuberances and fissures extending between the protuberances (Fig. 6E).  It would have been obvious to one having ordinary skill in the art at the time of the invention to form a chewing of a posterior tooth as taught by Zhang using Halpern’s method of fusing porcelain/glass particles in order to obtain an aesthetic and optimum functional surface as  as taught by Halpern. 
Halpern/Zhang however fails to disclose user a laser.  Patel discloses a process of obtaining a glassy coating using laser (column 4 lines 3-12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Halpern/Zhang by applying laser on the surface of the prosthetic tooth as taught by Patel to obtain a glassy coating with the same and/or predictable results.   Note that such laser would have been obvious suitable alternative method compatible to Halpern’s teaching of vitrify process at high temperature to form a glass phase.  
As to claim 2, Halpern discloses prior to step (ii): injecting the composite material with the at least one organic binding agent and the solid particles into a tooth mold, curing the composite material within the tooth mold, and removing the cured composite material from the tooth mold (column 7 lines 3-10).  
As to claim 3, Patel discloses various thickness/depth of the coating obtained the laser (column 4 lines 3-16), indicating that such depth of laser coating is of optimizable variable.  Therefore, such claimed range depth the laser reaches in the surface would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
As to claim 4, Halpern teaches treating an entire outwardly facing surface of the prosthesis; and Patel teaches laser treating the entire prosthesis. 
As to claims 5-6, Zhang teaches a partial dental prosthesis having a chewing surface of glass ceramic (Fig. 6E), i.e. glass particles fused or viltrified to form glassy outer surface, and wherein the partial dental prosthesis has a thickness of 0.2 mm to 0.6 mm in a region of the chewing surface ([0016]: the graded glass-ceramic layer may be from 10 to 5000 microns thick; this layer is in a region of the chewing surface, see Fig. 6E), and a thickness of the fused together solid particles is between 20µm and 40µm ([0016]: the outer glass layer is from 30 to 100 microns thick), for the purpose of providing the desired size, shape, and aesthetics to the dental prosthesis in order to properly mimic a natural tooth.  Therefore, it would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Halpern/Saito, by making the chewing surface for a posterior tooth comprising a layer of fused solid particles, i.e. glass particles fused or viltrified to form glassy outer surface, a thickness of 0.5 mm in a region of the chewing surface, and the layer of fused together solid particles between 20µm and 40µm thick, as taught by Zhang, for the purpose of providing the desired size, shape, and aesthetics to the dental prosthesis in order to properly mimic a natural tooth.
As to claim 7, Halpern discloses forming the continuous enamel layer is formed exclusively from the fused together solid particles. 
As to claim 8, Zhang discloses the chewing surface comprises protuberances and fissures extending between the protuberances. It would have been obvious to one having ordinary skill in the art at the time of the invention to form a chewing of a posterior tooth as taught by Zhang using Halpern’s method of fusing porcelain/glass particles in order to obtain an aesthetic and optimum functional chewing surface.  
As to claim 9, Halpern discloses solid filler particles, i.e. porcelain, being about 65%-87% (column 5 lines 10-15), which overlaps with the claimed range of at least 75%.  
As to claim 10, Zhang shows the partial dental prosthesis has a shape of a hollow crown having side walls surrounding a hollow space of the hollow crown adapted to extend down to a patient's gums (Fig. 6E). 
As to claim 11, Halpern discloses the organic binding agent comprising methacrylate (column 2 lines 49-column 3 line 14).  
As to claim 12-14, Halpern discloses the solid particles comprise a mixture of different types of glass, and the filler have various particle sizes and are inorganic (column 5 lines 10-15; column 4 lines 2-5, 3-35).  
	As to claims 15-16, Halpern discloses cutting or grinding the prosthesis and that the composite material includes a  cured composite material in a core region below the continuous enamel layer 5 (Fig. 4) 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772